Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Burlington House Nursing Home,
(CCN: 36-5892),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-518
Decision No. CR4599

Date: May 3, 2016

DECISION

Burlington House Nursing Home (Burlington or Petitioner) challenges the Centers for
Medicare & Medicaid Services’ (CMS) determination that it was not in substantial
compliance with the Medicare program participation requirements that a skilled nursing
facility (SNF) immediately report to its administrator and the state survey agency the
mistreatment, neglect, or abuse of a resident. 42 C.F.R. § 483.13(c). Burlington also
challenges CMS’s imposition of a $55,200 civil money penalty (CMP). For the reasons
discussed below, I affirm CMS’s determination.

I. Background

The Social Security Act (Act) sets forth requirements for a SNF’s participation in the
Medicare program and authorizes the Secretary of Health and Human Services (the
Secretary) to promulgate regulations implementing those statutory provisions. 42 U.S.C.
§ 1395i-3. The Secretary’s regulations are found at 42 C.F.R. Parts 483 and 488. To
participate in the Medicare program, a SNF must maintain substantial compliance with
program participation requirements. To be in substantial compliance, a SNF’s
deficiencies may “pose no greater risk to resident health or safety than the potential for
causing minimal harm.” 42 C.F.R. § 488.301. “Noncompliance” means “any deficiency
that causes a facility to not be in substantial compliance.” Jd.

The Secretary contracts with state agencies to conduct periodic surveys to determine
whether SNFs are in substantial compliance. 42 U.S.C. § 1395aa(a); 42 C.F.R. § 488.10.
The Act also authorizes the Secretary to impose enforcement remedies against SNFs that
are not in substantial compliance with the program participation requirements. 42 U.S.C.
§ 1395i-3(h)(2). The regulations specify the enforcement remedies that CMS may
impose. 42 C.F.R. § 488.406. Among other enforcement remedies, CMS may impose a
per-day CMP for the number of days a SNF is not in substantial compliance or a per-
instance CMP for each instance of the SNF’s noncompliance. 42 C.F.R. § 488.430(a).
A per-day CMP may range from either $50 to $3,000 per day for less serious
noncompliance, or $3,050 to $10,000 per day for more serious noncompliance that poses
immediate jeopardy to the health and safety of residents. 42 C.F.R. § 488.438(a).
“Immediate jeopardy” exists when “the provider’s noncompliance with one or more
requirements of participation has caused, or is likely to cause, serious injury, harm,
impairment, or death to a resident.” 42 C.F.R. § 488.301. The authorized range for a
per-instance CMP is $1,000 to $10,000. 42 C.F.R. § 488.438(a)(2). If CMS imposes a
CMP based on a noncompliance determination, then the facility may request a hearing
before an Administrative Law Judge (ALJ) to challenge the noncompliance finding and
enforcement remedy. 42 U.S.C. §§ 1320a-7a(c)(2), 1395i(h)(2)(B)(ii)); 42 C.F.R.

§§ 488.408(g), 488.434(a)(2)(viii), 498.3(b)(13).

Burlington is a SNF located in Cincinnati, Ohio, that participates in the Medicare
program. On August 19, 2012, while assisting Resident 98 with toileting, one of
Burlington’s State tested nurse aides (STNA) noticed that Resident 98 was bleeding from
her vaginal area. Several licensed practical nurses (LPNs) assessed Resident 98 and
contacted a physician who, based on the LPNs’ observations, diagnosed boils and ordered
treatment consistent with that diagnosis. On August 21, 2012, Burlington had a wound
care physician examine Resident 98. The wound care physician determined that Resident
98’s vaginal area appeared to have been subject to trauma and ordered Resident 98
transported to a hospital. CMS Exhibit (Ex.) 12 at 100. Later on August 21, 2012,
Burlington reported this diagnosis to the Ohio Department of Health.

In response to Burlington’s report, three registered nurses (RN) from the Ohio
Department of Health (survey agency) conducted a complaint survey of the facility,
which was completed on September 13, 2012. CMS Exs. 4, 19-21. The survey included
reviewing records, interviewing staff, and observing residents at the facility. CMS Exs.
9-11, 19-21. The surveyors completed a Statement of Deficiencies (Form CMS-2567) in
which they determined that Burlington did not meet the requirements in 42 C.F.R.

§ 483.13(c). CMS Exs. 4, 9-11.

The surveyors concluded:

Based on medical record review, review of the hospital
records, interviews with facility staff, the wound care
physician, and hospital sexual assault nurse examiner
(SANE), and review of the facility’s abuse policy, the facility
failed to immediately identify an injury of unknown source
located on the genitals of one resident (#98) with severe
cognitive impairment. The facility also failed to immediately:
report the injury of unknown source to the administrator and
the State survey agency; initiate an investigation; and take
action to protect the facility’s residents during the
investigation. This resulted in immediate jeopardy for one
(#98) of nine cognitively impaired residents reviewed for
injuries of unknown source/abuse. All 98 residents in the
facility were placed in immediate jeopardy from the risk of
abuse because immediate action was not taken when staff
found injuries of unknown source to Resident #98’s genitals.

. . . Immediate Jeopardy began on 08/19/12 at 10:00 P.M.
when State Tested Nurse Aide (STNA) #10 observed blood
and bruising on Resident #98’s genitals during toileting.
STNA # 10 reported the blood and bruising to Licensed
Practical Nurse (LPN) # 16 at the time of discovery. LPN #
16 failed to recognize and immediately report the abrasion
with bruising and bleeding as an injury of unknown source
that was suspicious in nature. On 08/21/12 at 7:00 A.M.,
Wound Physician #99 assessed Resident #98 and suspected
the identified areas were caused by blunt force trauma. At
that time, Resident #98 was put on one-on-one supervision
until she was transferred to the hospital at 9:35 A.M.
accompanied by Wound Care Nurse # 17.

The Immediate Jeopardy was removed on 08/30/2012 when
all staff were re-educated on the abuse policy with testing,
residents were assessed for signs of abuse and staff
monitoring was in place. The deficiency remained at Severity
Level 2 (no actual harm with potential for more than minimal
harm that is not immediate jeopardy) until the deficiency was
corrected on 09/11/12...

CMS Ex. 4 at 2-3. The surveyors identified the following as corrective actions taken
between August 21, 2012, and September 11, 2012: 1) a “Wound Physician” examined
Resident #98; the facility notified Resident 98’s physician and family of her injury; 2) the
facility notified the police department and implemented its Abuse Policy and Procedure;
3) the facility started taking statements from all staff who worked from August 17-21,
2012; 4) the facility staff and the Wound Physician completed a “skin audit” of the
facility’s residents to ensure that none of the other residents had injuries; 5) the facility
initiated management monitoring of staff without prior notice to staff and scheduled a
member of management staff to be in the facility 24 hours a day; 6) the facility instructed
all night shift STNAs and nurses to sit in the middle of hallways between rounds to
increase observation of the resident population; 7) the facility’s social worker completed
questionnaires with all of the facility’s cognitively aware residents about resident abuse
and none of the residents reported abuse; 8) the facility commenced new criminal
background checks on its employees; 9) the facility educated staff on the facility’s abuse
policy, which included competency testing; and 10) the Wound Physician conducted
training for all nursing staff on assessing skin conditions. CMS Ex. 4 at 3-6.

In a January 8, 2013 initial determination, CMS stated that, based on the September 13,
2012 survey, it found Petitioner was not in substantial compliance with 42 C.F.R.

§ 483.13(c) (F225) (Resident Behavior and Facility Practices) at the scope and severity
level of “L,” (immediate jeopardy) from August 19, 2012, through August 29, 2012.!
CMS also found that immediate jeopardy no longer existed on August 30, 2012;
however, Petitioner did not fully return to substantial compliance until September 11,
2012. CMS imposed a $4,900 per-day CMP for 11 days from August 19, 2012, through
August 29, 2012, and a $100 per-day CMP for 13 days from August 30, 2012, through
September 11, 2012. Further, CMS prohibited Petitioner from conducting in-house
Nurse Aid Training and/ or Competency Evaluations for two years. CMS Ex. | at 1-3.

' Scope and severity levels are used by CMS and state survey agencies when selecting
remedies. The scope and severity level is designated by letters A through L, selected by
CMS or the state agency from the scope and severity matrix published in the State
Operations Manual, chap. 7, § 7400.5 (Sep. 10, 2010). A scope and severity level of A,
B, or C indicates a deficiency that presents no actual harm but has the potential for
minimal harm, which is an insufficient basis for imposing an enforcement remedy.
Facilities with deficiencies of a level no greater than C remain in substantial compliance.
42 C.F.R. § 488.301. A scope and severity level of D, E, or F indicates a deficiency that
presents no actual harm but has the potential for more than minimal harm that does not
amount to immediate jeopardy. A scope and severity level of G, H, or I indicates a
deficiency that involves actual harm that does not amount to immediate jeopardy. Scope
and severity levels J, K, and L are deficiencies that constitute immediate jeopardy to
resident health or safety. The matrix, which is based on 42 C.F.R. § 488.408, specifies
which remedies are required and optional at each level based upon the frequency of the
deficiency.
Petitioner timely requested a hearing before an ALJ to dispute CMS’s findings.
Following receipt of Petitioner’s hearing request, I issued an Acknowledgment and Initial
Prehearing Order. In that order, I directed the parties to file written direct testimony for
all witnesses they wanted to present.

In compliance with my prehearing order, CMS filed a prehearing brief (CMS Br.) and 22
proposed exhibits (CMS Exs. 1-22). Three of the proposed exhibits were the written
direct testimony for CMS’s witnesses (CMS Exs. 19-21), all of whom were members of
the state survey team who conducted the survey that ended on September 13, 2012.
Petitioner then filed its prehearing brief (P. Br.) along with seven proposed exhibits (P.
Exs. 1-7). Four of the proposed exhibits were the written direct testimony for Petitioner’s
witnesses (P. Exs. 1, 4-6). CMS requested to cross-examine one of Petitioner’s witnesses
and Petitioner requested to cross-examine all of CMS’s witnesses.

On April 28, 2015, I held a video hearing at which I heard testimony on cross-
examination from the facility’s medical director, Dr. Moqeeth (P. Ex. 1), two Long-Term
Care Surveyors from the Ohio Department of Health (CMS Exs. 20, 21), and a Field
Manager from the Ohio Department of Health (CMS Ex. 19). At the hearing, I admitted
all of the parties’ proposed exhibits. Hearing Transcript (Tr.) at 10. After the hearing
CMS and Petitioner filed post hearing briefs (CMS Post Hearing Br. and P. Post Hearing
Br.) and reply briefs (CMS Reply Br. and P. Reply Br.)

IL. Issues
The issues presented are:

1. Whether Petitioner was in substantial compliance with Medicare participation
requirements at 42 C.F.R. § 483.13(c) from August 19, 2012, until September
11, 2012.

2. If Petitioner was not in substantial compliance with Medicare program
requirements, did the deficiencies pose immediate jeopardy to resident health
and safety from August 19, 2012, through August 29, 2012.

3. If Petitioner was not in substantial compliance with Medicare participation
requirements, are the CMP amounts imposed on Petitioner reasonable.

Ill. Jurisdiction

I have jurisdiction to hear and decide this case. 42 U.S.C. §§ 1320a-7a(c)(2),
1395i(h)(2)(B)(ii)); 42 C.F.R. §§ 488.408(g), 488.434(a)(2)(viii), 498.3(b)(13).
IV. Findings of Fact

1.

2.

Resident 98 is female and was born on August 25, 1932. CMS Ex. 12 at 1,5.

Resident 98 was admitted to Burlington on January 12, 2011, and had an admitting
diagnosis that included Alzheimer’s Disease. CMS Ex. 12 at 5.

By August 2012, Resident 98 had advanced dementia, was unable to communicate
with Burlington’s staff, and needed assistance with essentially all activities of
daily living. CMS Ex. 12 at 3, 14, 21; P. Ex. 1 § 4; Tr. 13.

On August 17, 2012, and August 18, 2012, Burlington staff who assisted Resident
98 did not notice any skin issues or bruising on Resident 98’s body. CMS Ex. 12
at 121, 147, 151. On August 18, 2012, staff observed Resident 98 to exhibit
behavior that they considered normal for her. CMS Ex. 12 at 127, 129.

. On the night of August 19, 2012, STNA Amanda Snyder was assisting Resident

98 with using the toilet when STNA Snyder noticed blood coming from Resident
98’s vaginal area. CMS Ex. 12 at 6, 144, 147; P. Ex. 6 4.

. STNA Snyder called LPN Heather Bates, who assessed Resident 98 and “noted

both sides of her labia having a boil like appearance. The left was larger in size
and had what appeared to be a small area of purpura. This is where the blood was
coming from. No blood was present to vagina. Skin was natural in color besides
the small area on [left] labia.” CMS Ex. 12 at 144. STNA Snyder similarly
observed that the “area was [a] little swollen and red, little blue like a small bruise
....” CMS Ex. 12 at 147.

Ms. Bates asked LPN Earle Brown and LPN Lisa Prentovik, to assess Resident 98
and provide their opinions. CMS Ex. 12 at 103, 144, 147; P. Ex. 5 9§ 3-4.

. While examining Resident 98, LPN Brown observed that her labia was enlarged,

with the left labium larger than the right and “[a] small abrasion was noted on the
left labium, about the size of nickel — scant serosanguinous drainage noted — there
was bruising around the area of abrasion.” CMS Ex. 12 at 103.

. While examining Resident 98, LPN Prentovik saw on the right side of the labia “a

hard area . . . with a small purpura below it . . . no other bruising noted to pelvic
area or buttocks.” CMS Ex. 12 at 148. She also observed “small red raised areas
and there was what looked like a % cm tear in one spot.” P. Ex. 5 §§ 4-5.

10. The three LPNs believed that Resident 98’s labia area probably had boils. CMS

Ex. 12 at 103, 144, 147; P. Ex. 5 6.
11. LPN Bates contacted the on call physician, who ordered administration of Bactrim
and the application of warm compresses to the affected area. CMS Ex. 12 at 6,
144. Burlington’s Director of Nursing was informed of this matter shortly after
LPN Bates contacted the physician. CMS Ex. 12 at 144.

12.On August 20, 2012, Burlington’s staff did not observe Resident 98 to behave
abnormally. CMS Ex. 12 at 124, 126, 130, 133.

13. At about 11:00 a.m. on August 20, 2012, RN Tasha Rosenzweig assessed Resident
98, and noted that Resident 98’s labia were “boil like . . . on both sides of the area,
areas were reddened & inflamed no bruises noted.” RN Rosenweig also noted that
Resident 98 did not complain of pain or discomfort. CMS Ex. 12 at 136.
However, at 3:16 p.m., RN Rosenzweig reported that the left side of Resident 98’s
labia did in fact have purpura. CMS Ex. 12 at 6.

14. On the night of August 20, 2012, STNA Gladys Veal noticed two purple spots on
Resident 98’s vagina and one on the left side of her buttocks. STNA Veal
informed LPN Bates of this bruising. CMS Ex. 12 at 146; see also CMS Ex. 10 at
24; CMS Ex. 11 at 19.

15. On the night of August 20, 2012, LPN Bates assessed Resident 98 due to the
previous diagnosis of boils and noted that boil like areas on the labia had
decreased in size and were almost resolved. However, “[b]oth sides of her labia
were bruised, deep purple in color. The bruising had covered the pubic region.”
CMS Ex. 12 at 145. At 1:04 a.m. on August 21, 2012, LPN Bates entered a
clinical note that “[a]reas noted with increased bruising upon assessment this
evening.” CMS Ex. 12 at 6. LPN Bates informed Burlington’s Director of
Nursing. LPN Bates sent a text message at about | a.m. on August 21, 2012, to
LPN Heather Beahan, the wound care nurse, that both she and the wound care
physician should assess Resident 98 in the morning due to bruising on Resident
98. CMS Ex. 12 at 102, 145.

16. On the morning of August 21, 2012, STNA Kristine Huebener, while assisting
Resident 98 to get up and change for breakfast, noticed that Resident 98 had
bruises around the upper pubic region, labia, and buttock. Ms. Huebener did not
observe those bruises when she had previously assisted Resident 98 on August 18,
2012. CMS Ex. 12 at 121.

17. Michael Dooley, an LPN and Assistant Director of Nursing, was called to
Resident 98’s room and noted bruising in Resident 98’s “peri area.” CMS Ex. 12
at 102, 134.
18. At some time after 7:15 a.m., LPN Beahan and Dr. Isaac Shaw assessed Resident
98 and “both agreed that she needed to be sent out [to] the ER for evaluation for
possible trauma, infection or neoplasm.” CMS Ex. 12 at 102; see also CMS Ex.
12 at 99-100. LPN Beahan informed Burlington’s Director of Nursing of this.
CMS Ex. 12 at 102.

19. At approximately 9:30 a.m., Burlington’s Director of Nursing entered a clinical
note that Resident 98 was being sent to the hospital for x-rays “due to increased
bruising in her pelvic region.” CMS Ex. 12 at 6.

20. On August 21, 2012, Resident 98 was admitted to the hospital with an admission
diagnosis of labia bruising of the vagina. CMS Ex. 12 at 42. A sexual assault
nurse examiner conducted a pelvic examination in which the nurse noted
intravaginal mucosal tears and diagnosed a sexual assault. CMS Ex. 12 at 39.
Resident 98 had to be sedated for the pelvic examination. CMS Ex. 12 at 41, 102.
The Emergency Room Physician Report stated that a pelvic examination of
Resident 98 “revealed significant vaginal trauma consistent with penile or foreign
object penetration as well as anal trauma . . . it is not possible that [Resident 98]
sustained these injuries accidently.” CMS Ex. 12 at 41. Resident 98 received a
discharge diagnosis of “sexual assault.” CMS Ex. 12 at 41-42.

21.On August 21, 2012, Burlington completed an Ohio Department of Health “Self
Report Incident Form,” on which Burlington indicated that staff identified an
injury of unknown source and that abuse, neglect, or misappropriation is
suspected. CMS Ex. 12 at 154-55; see also P. Ex. 4 § 10.

22.On August 21, 2012, Burlington: initiated an investigation; conducted a “skin
audit” of all of the residents at Burlington; initiated training to STNAs and nurses
on Burlington’s abuse policy and abuse scenarios; instructed STNAs and nurses to
sit in hallways between rounds to increase observation at Burlington’s facility; and
initiated a procedure where a Burlington management team members enters the
facility without warning to staff. CMS Ex. 7 at 4-5; CMS Ex. 12 at 101-149; CMS
Ex. 13 at 1-2; CMS Ex. 15; CMS Ex. 17; Tr. 35.

23.On August 23, 2012, Burlington staff interviewed cognitively aware residents and
none of them alleged they were subject to abuse. CMS Ex. 7 at 5; CMS Ex. 16;
CMS Ex. 13 at 2.

24. On August 30, 2012, Burlington completed retraining staff on abuse policy and
with competency testing, commenced criminal background checks for Burlington
staff; and Burlington management members were in the facility 24 hours a day
actively checking the halls. CMS Ex. 7 at 5-6; CMS Ex. 13 at 2; CMS Ex. 18.
25.On September 11, 2012, Burlington provided training by Dr. Shaw, the wound
care physician, on assessing skin conditions. CMS Ex. 7 at 6; CMS Ex. 18 at 2.

26. There is no evidence in the record that the police found the perpetrator of the
sexual assault on Resident 98. Tr. 44.

V. Conclusions of Law and Analysis
My conclusions of law are in italics and bold.

I. Burlington was not in substantial compliance with 42 C.F.R. § 483.13(c)
because Burlington’s staff failed to immediately inform Burlington’s
Administrator and the Ohio Department of Health that Resident 98 had an
injury from an unknown source and/or was subject to abuse.

Residents of a SNF have “the right to be free from . . . sexual .. . abuse.” 42 C.F.R.
§ 483.13(b). As a result, SNFs

Must ensure that all alleged violations involving
mistreatment, neglect, or abuse, including injuries of an
unknown source . . . are reported immediately to the
administrator of the facility and to other officials in
accordance with State law through established procedures
(including to the State survey and certification agency).

42 C.F.R. § 483.13(c)(2) (emphasis added). The regulations do not define the phrase
“injuries of unknown source” or the word “immediately.” However, CMS issued an
interpretive guideline for section 483.13(c)(2) in the State Operations Manual. The State
Operations Manual provides the following test for determining whether an injury is from
an unknown source:

The source of the injury was not observed by any person or
the source of the injury could not be explained by the
resident; and

The injury is suspicious because of the extent of the injury or
the location of the injury (e.g., the injury is located in an area
not generally vulnerable to trauma) or the number of injuries
observed at one particular point in time or the incidence of
injuries over time.

State Operations Manual, Appendix PP (emphasis in original). Further, “immediately”
means as soon as possible, but not more than 24 hours since the discovery of a reportable
10

incident. /d. Although the State Operations Manual is not binding on me, I will apply
the interpretations above in this case because they are reasonable and Petitioner had
notice of them, as can be seen by Petitioner’s adoption of these interpretations into its
Polices and Standard Procedures related to resident abuse (CMS Ex. 14 at 1-2, 5). Baylor
Cnty. Hosp. Dist. d/b/a Seymour Hosp., DAB No. 2617, at 4 (2015).

Most of the facts in this case are not in dispute; however, CMS and Petitioner disagree as
to when Petitioner’s staff observed an injury of unknown origin. P. Post Hearing Br. at
12 (“The primary issue in this case centers around whether or not Resident #98 had an
injury of unknown origin on August 19 and 20, 2012. There is no dispute that she had an
injury of unknown origin on August 21, 2012.”). If it was on August 19, 2012, when
STNA Snyder first noticed that Resident 98 was bleeding, as CMS urges, then
Petitioner’s staff failed to immediately report (i.e., within 24 hours) the injury of
unknown origin to Petitioner’s Administrator and the Ohio Department of Health in
violation of 42 C.F.R. § 483.13(c)(2). If it was not until the morning of August 21, 2012,
as Petitioner asserts, then Petitioner complied with the notice requirements in 42 C.F.R.

§ 483.13(c)(2). Based on the facts in this case, I conclude that CMS is correct.

Petitioner argues that on the evening of August 19, 2012, after STNA Snyder informed
LPN Bates that Resident 98 was bleeding from her vaginal area, the facility reasonably
believed that Resident 98 was merely suffering from boils because: three LPNs
immediately assessed Resident 98 as having boils; LPN Bates phoned the on-call
physician, who ordered that Resident 98 receive care for boils; and Petitioner’s Director
of Nursing, who is an RN, assessed Resident 98 on the morning of August 20, 2012, and
continued to believe Resident 98 had boils. P. Post Hearing Br. at 12-13; P. Reply Br. at
2. Petitioner asserts that its staff did not discover an injury of unknown origin until the
early morning hours of August 21, 2012, when bruising appeared on Resident 98. P. Post
Hearing Br. at 14; P. Reply Br. at 2. Petitioner points out that bruising goes through
stages and often only becomes visible between 24 to 48 hours following an injury and
that only bruising was sufficient to cause Petitioner’s staff to believe that Resident 98 had
received an injury of unknown origin. P. Post Hearing Brief at 14; P. Reply Br. 2; P. Ex.
199; P. Ex. 2 at 1; Tr. at 23, 40-41.

Based on the record in this case, I do not agree that it was reasonable for Petitioner’s staff
to fail to notify the Administrator within 24 hours of the evening of August 19, 2012, that
Resident 98 appeared to have an injury of unknown origin. STNA Snyder noticed that
Resident 98 was bleeding from her vaginal area. The three LPNs who examined
Resident 98 each noticed purpura or bruising, one noted a 4 centimeter tear, and another
a nickel-sized abrasion. The LPNs thought Resident 98 had boils and LPN Bates
informed the on-call physician of this, which led to an order to provide Resident 98 with
care for boils. Although Petitioner asserts that a diagnosis for boils was not unwarranted
(P. Reply at 3), Petitioner provides no argument as to why Petitioner’s staff did not
inform its Administrator immediately of the bruising that its staff found. Indeed,
11

Petitioner’s policy and procedures concerning resident abuse directed Petitioner’s staff to
immediately report “[e]ach occurrence of resident incident, bruise, abrasion, or injury of
unknown etiology” in writing so it can be ultimately be reported to the Director of
Nursing and the Administrator. CMS Ex. 14 at 5. Treating Resident 98 for boils did not
preclude further action on the part of Petitioner’s staff from reporting a possible injury to
Resident 98.

I am also unpersuaded by Petitioner’s argument that because bruising generally occurs 24
to 48 hours after an injury, it was not possible for Petitioner’s staff to realize, on August
19, 2012, that Resident 98 had an injury of unknown origin. Although Petitioner’s
Medical Director testified that bruising only becomes visible 24-48 hours after an injury,
e could not categorically state that bruising could appear earlier. P. Ex. 1 49 (“It is
extremely rare for bruising to appear immediately.”). Based on Dr. Shaw’s examination
of Resident 98 shortly after 7:00 a.m. on August 21, 2012, Dr. Shaw estimated that
Resident 98’s injury occurred two days earlier. CMS Ex. 11 at 18; see also CMS Ex. 21
4 5 (stating that CMS Ex. 11 at 18 misidentifies Dr. Shaw as Dr. Swan). That means that
Resident 98 was sexually assaulted in the morning of August 19, thus leaving at least 12
ours for some bruising to become apparent. Given that all three LPNs who examined
Resident 98 on August 19 noted bruising, it seems more likely than not that Resident 98
showed bruising earlier than the average individual.

Finally, although Petitioner asserts that its Director of Nursing examined Resident 98 on
the morning of August 20, 2012, and that the Director of Nursing concurred with the
diagnosis of boils, there is no contemporaneous or testimonial evidence in the record to
corroborate these assertions.

Using the State Operational Manuals two-part test to determine an injury of unknown
origin, it is clear that Resident 98 had such an injury on the night of August 19, 2012.
CMS established the first prong of the test by showing that LPNs noted that Resident 98
had bruising, an abrasion, and a tear in her vaginal area, but none of Petitioner’s staff had
observed the source of the injury and Resident 98, in an advanced state of dementia, was
unable to communicate what had happened. CMS also established the second prong of
the test because the location of the injury, Resident 98’s vaginal area, is one that is not
generally vulnerable to trauma. Therefore, I conclude that Petitioner’s staff became
aware that Resident 98 had an injury of unknown origin on the evening of August 19,
2012, but staff failed to notify Petitioner’s Administrator and the Ohio Department of
Health immediately in violation of 42 C.F.R. § 483.13(c)(2).

2. CMS’s determination that Petitioner’s deficiencies posed immediate jeopardy
was not clearly erroneous.

Immediate jeopardy exists when a facility’s noncompliance “has caused, or is likely to
cause, serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301.
12

An ALJ must affirm an “immediate jeopardy” determination unless Petitioner shows that
it is clearly erroneous. 42 C.F.R. § 498.60(c)(2). The “clearly erroneous” standard
imposes a heavy burden on SNFs and CMS may prevail where CMS presented evidence
“from which ‘[o]ne could reasonably conclude’ that immediate jeopardy exists.” See
Barbourville Nursing Home, DAB No. 1962, at 11 (2005) (citing Florence Park Care
Ctr., DAB No. 1931, at 27-28 (2004). The regulation does not require that a resident
actually be harmed. See Lakeport Skilled Nursing Ctr., DAB No. 2435, at 8 (2012).

Petitioner asserts that while Resident 98 suffered actual harm due to the sexual assault
that occurred, CMS has made no allegation that Burlington failed to prevent the sexual
assault or contributed to the likelihood of the sexual assault. Petitioner argues in the
alternative that even if there was immediate jeopardy, Burlington’s extensive corrective
actions on August 21, 2012, means that the immediate jeopardy finding should not last
beyond that day. P. Post Hearing Br. at 15.

CMS contends that its immediate jeopardy finding is appropriate because Petitioner’s
staff failed to follow Petitioner’s abuse policy, resulting in the loss of time to investigate
Resident 98’s injury and implement changes to ensure the safety of all residents. CMS
Post Hearing Br. at 21. CMS argues that it was proper to extend immediate jeopardy
through August 29, 2012, because it was not until then that the facility re-educated all
staff on Petitioner’s abuse policy with testing. CMS Post Hearing Br. at 22.

There is no doubt that Petitioner placed Resident 98 and other residents in immediate
jeopardy. Although CMS did not hold Petitioner responsible for the actual sexual assault
on Resident 98, Petitioner’s staff was unprepared to respond when a cognitively impaired
resident was sexually assaulted. Despite observing bleeding, bruising, an abrasion, and a
tear in the vaginal area, the three LPNs who assessed Resident 98 on August 19, 2012,
did not consider the possibility of abuse. As testified to by one of the nurse surveyors:

Q Were other residents besides R-98 in immediate danger of
serious injury or harm?

A Yes.

Q How so?

A By failing to identify the injury of unknown origin it put
the other residents at risk had any other resident shown a sign.
There were three nurses that did not identify the fact that
there was any injury of unknown origin, and they were caring

for the other residents.

Tr. at 26-27.
13

In fact, despite Petitioner’s abuse procedures, facility staff did not notify the
Administrator that Resident 98 had an injury of unknown origin. Such a lack of
familiarity with the procedures caused Resident 98 to receive delayed care at the hospital
for an assault that ultimately caused massive bruising throughout her pelvic area. It also
likely contributed to the police’s inability to determine who committed this heinous
crime. Finally, it delayed changes Petitioner ultimately instituted to make Petitioner’s
facility more secure (i.e., nurses and STNAs to sit in hallways when not on rounds,
management team members present 24 hours a day to walk around the hall).

The evidence in the record shows that Petitioner’s conduct commencing August 19, 2012,
had caused, or was likely to cause, serious injury, harm, impairment, or death to a
resident. 42 C.F.R. § 488.301. Therefore, CMS’s immediate jeopardy determination is
not clearly erroneous. Further, the evidence shows that Petitioner’s staff was not re-
trained and tested on Petitioner’s abuse policy until at least August 30, 2012 (CMS Ex.
18); therefore, CMS’s determination that immediate jeopardy lasted through August 29,
2012, is not clearly erroneous.

3. CMS’s determination of the amount of CMP is reasonable.

In determining whether the per-instance CMP amounts imposed against Petitioner are
reasonable, I apply the factors listed in 42 C.F.R. § 488.438(f). 42 C.F.R.

§ 488.438(e)(3). These factors include: (1) the facility’s history of compliance; (2) the
facility’s financial condition; (3) the factors specified at 42 C.F.R. § 488.404; and (4) the
facility’s degree of culpability, which includes neglect, indifference, or disregard for
resident care, comfort, or safety. The absence of culpability is not a mitigating factor.
The factors at 42 C.F.R. § 488.404 include: (1) the scope and severity of the deficiency;
(2) the relationship of the deficiency to other deficiencies resulting in noncompliance;
and (3) the facility’s prior history of noncompliance in general and specifically with
reference to the cited deficiencies. Unless a facility contends that a particular regulatory
factor does not support the CMP amount, the ALJ must sustain it. Coquina Ctr., DAB
No. 1860, at 32 (2002).

In the present case, CMS imposed a CMP of $4,900 per day from August 19, 2012,
through August 29, 2012, and a $100 per-day CMP from August 30, 2012, through
September 11, 2012. CMS Ex. 1 at 1. The total CMP amount imposed was $55,200.
Despite imposing the CMP, CMS provided Petitioner with 15 days to submit evidence
related to the regulatory factors for calculating the CMP. In particular, CMS provided
detailed instructions for Petitioner if Petitioner wanted to assert it could not pay the CMP
due to its financial circumstances. CMS Ex. | at 2.

Petitioner argues that CMS failed to consider the regulatory factors when determining the
CMP amount. In particular, Petitioner avers that CMS did not meet its burden to
consider the facility’s financial condition. P. Post Hearing Br. at 16-17; P. Reply Br. at 3.
14

Petitioner also disputes CMS’s consideration, as part of Petitioner’s history of
compliance, of a 2010 “D” level deficiency for which no CMP was imposed and, thus, no
appeal by Petitioner was possible. P. Br. at 7; P. Post Hearing Br. at 16.

After considering the factors in the regulations, I conclude that the CMP amounts
imposed in this case are reasonable. Petitioner does have a history of noncompliance as
can be seen by the deficiency cited in 2010, and it did involve a failure to report to the
Ohio Department of Health and investigate a resident’s claim of theft, resulting in a
deficiency cited for the same regulations at issue in this case, 42 C.F.R. § 483.13(c).
However, the deficiency was at a “D” level, i.e., the lowest level of noncompliance;
therefore, it provides only modest support for the CMP.

In regard to consideration of Petitioner’s financial condition, I cannot conclude that this is
a reason to reduce the penalty amount in this case. The record contains no information
about Petitioner’s financial condition, despite the fact that CMS, in its initial
determination, provided Petitioner with extensive instructions on the documentation to
file. Further, Petitioner was free to file evidence of its financial condition with its
prehearing exchange in this case. However, Petitioner did not do so.

I consider Petitioner to have a fairly high degree of culpability in this case. As indicated
above, Petitioner’s staff did not appear to consider the possibility that Resident 98 was
sexually assaulted, despite the nature and location of Resident 98’s injury. Had Resident
98 not exhibited significant bruising by August 21, 2012, she would likely not have
received any care for her traumatic injuries. Further, Petitioner would not have instituted
greater security measures and training. Resident 98 was completely dependent on
Petitioner to keep her safe and, barring that, to care for her injuries. She could not
communicate the horrible wrong done to her. Petitioner’s staff needed to be especially
careful to respond to any potential injury with such a resident.

In regard to the scope and severity of the deficiency, as indicated above, I agree that CMS
properly determined that Petitioner’s deficiency was at the immediate jeopardy level. I
also believe that CMS properly continued to penalize Petitioner at a non-immediate
jeopardy level from August 30, 2012, until September 11, 2012, because it was not until
September 11, 2012, that Petitioner trained its staff on assessing skin conditions. CMS
Ex. 18 at 2. Such training was clearly necessary due to the failure by Petitioner’s staff to
identify Resident 98’s injury.

Based on the factors above, I conclude that $4,900 per-day CMP during the immediate
jeopardy period is reasonable and a $100 per-day CMP is reasonable for the period below
the immediate jeopardy level. The $4,900 is in the lower range for immediate jeopardy
matters (i.e., per-day CMPs for immediate jeopardy can be from $3,050 to $10,000).

42 C.F.R. § 488.438(a)(1)(i). The $100 per-day amount is only $50 more than minimum
amount that the regulations require to be imposed. 42 C.F.R. § 488.438(a)(1)(ii).
15

VI. Conclusion

I conclude that Petitioner was not in substantial compliance with 42 C.F.R. § 483.13(c).
Further, I conclude that a $4,900 per-day CMP from August 19, 2012, through August

29, 2012, and a $100 per-day CMP from August 30, 2012, through September 11, 2012,
is reasonable.

/s/
Scott Anderson
Administrative Law Judge

